MEMORANDUM OPINION
                                        No. 04-11-00866-CR

                                           Adam REYES,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR10158
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 8, 2012

DISMISSED

           Pursuant to a plea bargain agreement, appellant Adam Reyes pled nolo contendere to the

offense of driving while intoxicated, repeater. As part of his plea-bargain, appellant signed a

separate “Waiver of Appeal.” The trial court imposed sentence and signed a certificate stating

that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2).     After appellant timely filed a notice of appeal, the clerk sent copies of the

certification and notice of appeal to this court. See TEX. R. APP. P. 25.2(e). The clerk’s record,
                                                                                     04-11-00866-CR


which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has

been filed. See TEX. R. APP. P. 25.2(d).

          The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.

25.2(a)(2). After reviewing the clerk’s record, the trial court’s certification therefore appears to

accurately reflect that this is a plea bargain case and appellant does not have a right to appeal.

See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate). This court

must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record.” TEX. R. APP. P. 25.2(d).

          On December 19, 2011, we gave appellant notice that the appeal would be dismissed

unless written consent to appeal and an amended certification showing appellant has the right to

appeal were signed by the trial court and made part of the appellate record by January 18, 2012.

See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio

2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (Jul. 2, 2003, pet. ref’d)

(not designated for publication).      Neither written permission to appeal nor an amended

certification showing appellant has the right to appeal has been filed. We therefore dismiss this

appeal.

                                                      PER CURIAM

Do Not Publish




                                                -2-